Sheldon, J.
1. The petitioner objects that'he ought not to be charged with the sum of $1,000, the amount of overpayments which by mistake he made to Mrs. Coveil. He contends that it now appears that not only this amount, but an additional sum. of another $1,000 was really due to her from the estate of his * ward, because by reason of an agreement between the respondent and Mrs. Covell a judgment in her favor for that amount was entered in a suit brought by her to recover compensation for her services to the ward. But the petitioner was not a party to that suit, and after the death of his ward had no concern in defending it. There was no declaration in set-off for the overpayments. Apparently the settlement between her and the respondent was a mere compromise, a buying of his peace by the latter. But the decisive consideration is that no estoppel from the judgment rendered in that case can be invoked either for or against the petitioner as between himself and the respondent. As to him, it is not res judicata. It was the settlement of an independent claim made by Mrs. Coveil and settled after the ward’s death by the administrator of the ward’s estate.
2. The findings of fact reported by the master dispose of most of the contentions made by the respondent. The petitioner should not bó charged with compound interest under the circumstances here found. Forbes v. Ware, 172 Mass. 306. McGeary v. McGeary, 181 Mass. 539. McIntire v. Mower, 204 Mass. 233. The amounts charged for the services of the *465guardian and of Ms counsel have been found to be reasonable and properly allowed. We have not the means of revising the conclusions of the master.
The guardian’s neglect and delay in filing a new inventory and in rendering Ms account, and his concealment of the amount of his ward’s estate to avoid the payment of taxes thereon, have not resulted in any loss to her estate. They were intended for its benefit, to avoid the payment of taxes which it ought to have paid. His conduct was a breach of the duty wMch he owed to the public, and as such is to be condemned; but it did not affect Ms relations to' the estate, and furnishes no reason for denying Mm the compensation which he has earned for other services. If, as might have been the case, any penalty had been incurred for tMs breach of duty to the public, we need not now consider on whom such a penalty would have been made finally to rest. Nor is it for us now to animadvert upon the conduct of the respondent’s counsel as that is disclosed by this record.
We find no error in the final decree entered in this court, and it must be affirmed.

So ordered.